

Exhibit 10.7


AMENDMENT TO GUARANTEE AGREEMENT


AMENDMENT TO GUARANTEE AGREEMENT, dated as of May 7, 2020 (this “Amendment”), by
and between CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability
company (“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Repurchase Agreement (as
hereinafter defined).


RECITALS


WHEREAS, CLNC Credit 8, LLC, a Delaware limited liability company (“Seller”) and
Buyer are parties to that certain Master Repurchase and Securities Contract,
dated as of November 2, 2018 (as amended, modified and/or restated, the
“Repurchase Agreement”), between Seller and Buyer;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guarantee
Agreement, dated as of November 2, 2018 (as amended, modified and/or restated,
the “Guarantee”), from Guarantor to Buyer; and


WHEREAS, Guarantor and Buyer wish to amend and modify the Guarantee upon the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby agree that the Guarantee shall be amended and
modified as follows:




1.Amendment of Guarantee. Guarantor and Buyer hereby agree that the Guarantee
shall be amended and modified with retroactive effect as of January 1, 2020 as
follows:
(a)Section 1 of the Guarantee is hereby amended by inserting the following new
definition in correct alphabetical order:
“First Guarantee Amendment”: That certain Amendment to Guarantee Agreement,
dated as of May 7, 2020, by and between Guarantor and Buyer.
(b)    Section 9(b) of the Guarantee is hereby deleted in its entirety and
replaced with the following:
(b)    Minimum Tangible Net Worth. At all times during the period from the
Closing Date through and including December 31, 2019, Guarantor shall comply
with Section 9(b) of this Guarantee Agreement as in effect prior to the First
Guarantee Amendment. Consolidated Tangible Net Worth of Guarantor at any time
from and after January 1, 2020 shall not be less than the sum of (i)
$1,500,000,000.00, plus (ii) seventy-five percent (75%) of the net cash proceeds




--------------------------------------------------------------------------------




thereafter received by Guarantor (x) from any offering by Guarantor of its
common equity and (y) from any offering by Sponsor of its common equity to the
extent such net cash proceeds are contributed to Guarantor, excluding any such
net cash proceeds that are contributed to Guarantor within ninety (90) days of
receipt of such net cash proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by Guarantor (or any direct or indirect parent
thereof).


2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Guarantee shall be deemed to refer to the Guarantee as amended and modified
by this Amendment and as same may be further amended, modified and/or restated.
3.    Representations and Warranties. On and as of the date first above written,
Guarantor hereby represents and warrants to Buyer that (a) after giving effect
to this Amendment, it is in compliance with all the terms and provisions set
forth in the Guarantee on its part to be observed or performed, (b) after giving
effect to this Amendment, no Default or Event of Default under Repurchase
Documents has occurred and is continuing, and (c) after giving effect to this
Amendment, the representations and warranties contained in Section 8 of the
Guarantee are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).
4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Buyer in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Buyer’s external legal counsel.
7.    No Novation, Effect of Amendment. The parties hereto have entered into
this Amendment solely to amend the terms of the Guarantee and do not intend this
Amendment or the transactions contemplated hereby to be, and this Amendment and
the transactions contemplated hereby shall not be construed to be, a novation of
any of the obligations owning by Seller, Guarantor or any of their respective
affiliates (the “Repurchase Parties”) under or in connection with the Repurchase
Agreement or any of the other Repurchase Documents. It is the intention of each
of the parties hereto that (i) the perfection and priority of all security
interests securing the payment of the obligations of the Repurchase Parties
under the Repurchase Agreement are preserved and (ii)


2







--------------------------------------------------------------------------------




the liens and security interests granted under the Repurchase Agreement continue
in full force and effect.
8.    Reaffirmation of Guarantee. Guarantor acknowledges and agrees that, except
as modified hereby, the Guarantee remains unmodified and in full force and
effect and enforceable in accordance with its terms.
9.    Repurchase Agreement, Guarantee and Transaction Documents in Full Force
and Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge
and agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.


[NO FURTHER TEXT ON THIS PAGE]


3







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC 




By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President
 
 
 
 
 
 
 
BUYER:
 
WELLS FARGO BANK, N.A.






By: /s/ Allen Lewis 
 Name: Allen Lewis
Title: Managing Director










--------------------------------------------------------------------------------












ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


CLNC CREDIT 8, LLC,  
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President


















